Citation Nr: 1612873	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested by dizziness.

4.  Entitlement to service connection for a disability manifested by memory loss.

5.  Entitlement to a rating in excess of 60 percent for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to April 1990 and from January to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which in August 2008, denied service connection for PTSD, and in January 2010, denied service connection for major depressive disorder.  In May 2013, the Board remanded these matters.  In part the May 2013 remand directed the AOJ to clarify the Veteran's hearing request.  In September 2014, he withdrew his request for a Board hearing, and indicated he wanted a RO hearing.  He subsequently withdrew that request.  The issue of entitlement to a total rating based on individual unemployability was addressed in the Board's May 2013 decision.  A TDIU rating has been in effect since October 2008, and that matter is moot.

The issues of service connection for a knee disability and seeking a rating in excess of 30 percent for bilateral pes planus were in February 2012.  In August, October and December 2015, the issues of whether new and material evidence has been received to reopen claims of service connection for headaches, bilateral knee and back disabilities, and disabilities manifested by joint pain and muscle pain, and seeking service connection for sleep disturbance, neurological and heart disabilities, and a bilateral foot disorder, other than pes planus, were raised by the record.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  He has stated that he receives Social Security Administration (SSA) disability benefits, in part due to a psychiatric disability.  A CD from SSA associated with the record at the time of the Board's May 2013 remand showed his SSA claim had been denied.  As he has since stated that his SSA claim has been approved, the record reflects there are further SSA records outstanding (which are constructively of record and must be secured).  

In August 2009, the RO concluded new and material evidence had not been received, and declined to reopen the claim of service connection for a gastrointestinal disorder.  In addition, the RO confirmed and continued a 10 percent rating for chronic fatigue syndrome.  (In August 2009 The Veteran filed a notice of disagreement (NOD), but a statement of the case (SOC) in the matters was not thereafter issued.  A 60 percent rating has now been assigned since October 2008, but there is nothing in the record indicating the Veteran is satisfied with the rating.  Thus, the matter of the rating for chronic fatigue syndrome remains before the Board.  See AB v Brown, 6 Vet. App. 35 (1993)).  

In October 2015, the RO denied service connection for disabilities manifested by dizziness and memory loss.  He submitted a notice of disagreement later that month, but a SOC in these matters was not issued.

When a SOC is not provided following the timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, these claims will be before the Board only if the Veteran timely perfects an appeal by filing a substantive appeal.

There is no indication in the record that any action was taken to procure the Veteran's SSA records or that a SOC was issued with respect to the claims regarding service connection for a gastrointestinal disorder or an increased rating for chronic fatigue syndrome.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure from SSA their decision awarding the Veteran SSA disability benefits, and all medical records on which that determination was based.  The AOJ should also arrange for any further development regarding the claim of service connection for a psychiatric disability, to include PTSD, suggested by additional information and evidence received.  

2  The AOJ should issue an appropriate SOC addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, the issues of service connection for disabilities manifested by dizziness and memory loss, and a rating in excess of 60 percent for chronic fatigue syndrome.  The Veteran and his representative should be afforded opportunity to respond.  These matters should be returned to the Board only if the appellant timely files a substantive appeal after a SOC is issued.

3.  The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability, to include PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

